Citation Nr: 1747927	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for right iliotibial band syndrome prior to February 8, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from 1986 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection and assigned an initial noncompensable rating, effective February 1, 2009.

During the pendency of the appeal, a February 2016 rating decision increased the disability rating to 10 percent, effective February 8, 2016.  As the assigned evaluation is less than the maximum available rating, the Veteran's increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 25 (1998).

The Veteran's claim was previously before the Board in November 2016 and was remanded for further development.


FINDINGS OF FACT

1.  For the initial period on appeal the Veteran's right knee had full range of motion with no pain; there is no evidence of instability. 

2.  For the period beginning February 8, 2016 the Veteran's right knee manifested with flexion limited to 125 degrees and painful motion of the right leg at the knee, with normal extension and no instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating prior to February 8, 2016 for the Veteran's service-connected right iliotibial band syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  The criteria for a disability rating in excess of 10 percent for the period beginning February 8, 2016 for right iliotibial band syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's remand in November 2016 VA attempted to obtain releases and authorization for any outstanding private medical records from the Veteran.  No response was received from the Veteran.  The Veteran was also provided a VA examination for his knees in April 2017 and the Veteran's VA treatment records were updated to include records up through April 2017.  Therefore, the Board finds that the previous remand was substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Higher Evaluation

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.

DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the course of the appeal, the Veteran's right iliotibial band syndrome has each been rated under DC 5260.  The RO assigned initial noncompensable ratings and increased the ratings to 10 percent, effective February 8, 2016, which the RO characterized as a date of the VA examination that provided the basis of the increase.

Service treatment records from June 2006 to December 2007 provide several flexion and extension assessments of the Veteran's knees as well as reflex testing.  All results of these testing provided a disability picture that showed the Veteran's right knee had full strength, range of motion, and stability.

The Veteran's initial VA examination was conducted in December 2008.  It was reported that the Veteran had "runner's knee" in 2002 not due to an injury or trauma.  The examiner reported that the Veteran did not have: "weakness, stiffness, swelling, heat, and redness, giving way, lack of endurance, locking, fatigability or dislocation because of his right knee condition."  Furthermore, the Veteran did not endorse pain due to the condition nor did he identify any ongoing treatment for the condition.  The functional impairment claimed by the Veteran was "no longer running."  On physical examination the Veteran's right knee showed no signs of effusion, weakness, tenderness, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Range of motion in the right knee was full in both flexion and extension and the examiner commented that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The examiner also conducted three stability tests of the Veteran's right knee.  Anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus tests were all within normal limits.

In October 2009 the Veteran's wife submitted a statement regarding his right iliotibial band syndrome.  In her statement the Veteran's wife provided that she has witnessed daily sessions of icing his knee and "a lot of physical therapy visits."  

The Veteran was afforded a VA examination in February 2016 for his right knee.  The Veteran reported flare-ups in his right knee described as resulting from going up or down stairs, short periods of standing, or walking.  Running was described as causing an immediate flare up.  The Veteran also reported having functional loss or functional impairment of the right knee when engaging in the same activity.  Flexion in the right knee was documented as limited to 125 degrees and extension from 125 degrees to zero degrees.  The examiner commented that the Veteran's abnormal range of motion contributed to the Veteran's complaints of functional loss.  Pain was also noted on both flexion and extension, weight bearing, and noted to cause functional loss.  Objective evidence of crepitus and localized tenderness of the right knee was also endorsed.  The examiner also indicated that pain significantly limited functional ability with repeated use over a period of time and during flare up.  The examiner specifically noted the Veteran could perform repetitive-use testing, with no additional loss of motion.  Range of motion during flare-ups was estimated as from 0 to 125 degrees.  There was no evidence of ankyloisis or muscle atrophy.  Joint stability testing was all normal and there was no history of recurrent subluxation or lateral instability.   Occasional use of a cane was endorsed and the examiner commented that the Veteran's right iliotibial band syndrome impacted his ability to perform any type of occupational task due to difficulty with prolonged walking, short periods of standing and using stairs. 

Pursuant to the Board remand, the Veteran underwent an additional VA examination for his knees in April 2017.  The Veteran provided that his condition "has been the same" and that he continued to feel pain in his right knee when using his right leg.  The Veteran did not report any flare-ups of the right knee nor did he report any functional loss or impairment of the right knee.  Objective range of motion measurements provided that flexion and extension were all normal.  No objective evidence of pain was noted, to include with weight bearing.  No objective evidence of crepitus was noted.  Objective evidence of localized tenderness or pain was indicated at a level of four out of 10.  The Veteran was able to perform repetitive testing on his right knee with no additional loss of function or range of motion.  Muscle strength was normal and there was no evidence of muscle atrophy or ankylosis in the right knee.  Joint stability testing revealed no joint instability and no history of recurrent subluxation or lateral instability.  No assistive device use was indicated.

The Board finds that an initial compensable rating prior to February 8, 2016, and in excess of 10 percent thereafter is not warranted. 

The record before the Board includes VA medical records and examinations.  These records do not reflect that the Veteran's right iliotibial band syndrome manifests with flexion limited to less than 125 degrees.  There are three VA examinations of record conducted in August 2008, February 2016 and April 2017.  The examinations conducted in August 2008 and April 2017 both provided that the Veteran's right knee had full range of motion with no indication of painful movement.  The VA medical treatment records for the Veteran in large part do not contain any treatment regarding the Veteran's right iliotibial band syndrome.  The few records that do provide objective assessments of the Veteran's right knee, the June 2006 through December 2007 treatment records, characterize the Veteran's right knee as having full strength, full range of motion, and stability.

The only examination that indicates that the Veteran has any limitation in his right knee flexion was conducted in February 2016.  At that examination flexion was limited to 125 degrees, however, the examiner also documented pain on motion contributing to the Veteran experiencing functional loss or impairment of his right knee.  While the Veteran's knee did not have limited flexion to the compensable level as set forth in DC 5260 the Veteran's right iliotibial band syndrome was increased to 10 percent disabling based on the painful motion in the right knee joint and the resulting functional loss due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, and 4.59, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the period prior to February 8, 2016 the Veteran is not entitled to a compensable initial rating.  All objective range of motion findings indicate that for that period the Veteran had full range of motion for flexion in his right knee.  The Veteran also had full range of motion for extension in his right knee for that period and is therefore not entitled to a separate rating under DC 5261.  Additionally, there is no indication that for the period prior to February 8, 2016 the Veteran's right knee had painful motion or subluxation or instability and therefore the Veteran is not entitled to separate compensable ratings pursuant to 38 C.F.R. § 4.59 and DC 5257 respectively.

For the period beginning February 8, 2016 the Veteran is not entitled to a rating in excess of 10 percent under DC 5260, as actual or functional limitation of flexion was not shown to 30 degrees.  The April 2017 VA examination indicates that the Veteran had full range of motion for flexion in his right knee.  The Veteran also had full range of motion for extension in his right knee and is therefore not entitled to a separate rating under DC 5261.  Additionally, there is no indication that for the period beginning February 8, 2016 the Veteran experienced any recurrent subluxation or lateral instability in his right knee and therefore the Veteran is not entitled to a separate rating under DC 5257.

The Board has also considered the Veteran's lay statements that his knee disability is worse than currently evaluated.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is, competent to report his symptoms, but he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Thus, the preponderance of the evidence is against assignment of a compensable rating prior to February 8, 2016 and a rating in excess of 10 percent after that.  The benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.    


ORDER

Entitlement to an initial compensable rating prior to February 8, 2016, and in excess of 10 percent thereafter, for service-connected right iliotibial band syndrome is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


